                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

JANE DOE,                                            )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )       Case No. 4:18CV1930 HEA
                                                     )
CORNELL HAYNES JR., et al.,                          )
                                                     )
       Defendants.                                   )


                     OPINION, MEMORANDUM AND ORDER

                                         Introduction

       This matter is before the Court on Defendant Cornell Haynes, Jr.’s Motion

to Dismiss Case, [Doc. No. 7]. Plaintiff opposes the Motion. For the reasons set

forth below, the motion is denied.

                                   Facts and Background

       Plaintiff’s First Amended Complaint alleges the following: 1

       Plaintiff Jane Doe (“Plaintiff”) is a citizen and resident of Essex, England.

Defendant Cornell Haynes Jr. (“Defendant”) is an entertainer who resides in St.

Louis, Missouri and performs using the stage name “Nelly.” At the time of the



1
 The recitation of facts is taken from Plaintiff’s First Amended Complaint and is set forth for the
purposes of the pending motion to dismiss. The recitation does not relieve any party of the
necessary proof of any stated fact in future proceedings.
                                                   1
events giving rise to this action, Defendant was on tour, performing in the United

Kingdom.

      On December 5, 2017, Plaintiff attended Defendant’s concert in Essex,

England with some female friends. After the show, Defendant asked Plaintiff, who

had had her photo taken with Defendant, to go with him to his dressing room.

Plaintiff insisted that her friends come to the dressing room. Defendant asked

Plaintiff to join him in a small adjacent room. When Plaintiff complied, Defendant

closed the door leaving the two of them alone together. At that point, Defendant

proceeded to sexually assault Plaintiff. During the assault, Defendant allegedly

dropped his pants and masturbated, tried to put his hands under and remove

Plaintiff’s top, tried to kiss Plaintiff, made crude sexual statements to Plaintiff, and

forcefully pushed Plaintiff down and penetrated her mouth with his penis. Plaintiff

ran out of the room and down the stairs, where Defendant pulled her back and said,

“I will find you.”

      Plaintiff alleges that she was later defamed by Defendants’ girlfriend

(codefendant Shantel Jackson,) who wrote on social media that the women

accusing Defendant of sexual assault are liars who “make[ ] things harder” for

“women dealing with real issues of sexual assault.” Plaintiff also claims that

Defendant furthered the defamation by having his attorney state in a televised

interview that Plaintiff’s allegations were factually impossible.

                                            2
      Since the sexual assault, Plaintiff states that she has suffered anxiety, PTSD,

emotional trauma, humiliation, loss of reputation, and loss of enjoyment of life.

Plaintiff’s physicians have diagnosed her with PTSD, prescribed medication, and

entered orders saying she is not currently able to return to work.

      Plaintiff filed her Complaint anonymously. Defendant now moves to

dismiss the Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, for failure to state a claim upon which relief can be granted. Defendant

argues that the Complaint fails to comply with Rule 10(a), which provides that

“[t]he title of the complaint must name all the parties.”

                           Motion to Dismiss Standard

      In ruling on a motion to dismiss, the Court must view the allegations in the

Complaint liberally in the light most favorable to Plaintiff. Eckert v. Titan Tire

Corp., 514 F.3d 801, 806 (8th Cir. 2008). Additionally, the Court, “must accept

the allegations contained in the complaint as true and draw all reasonable

inferences in favor of the nonmoving party.” Coons v. Mineta, 410 F.3d 1036,

1039 (8th Cir. 2005) (citation omitted). To survive a motion to dismiss, the

complaint must include “enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Stated

differently, to survive a motion to dismiss, the Complaint's factual allegations,




                                           3
“must be enough to raise a right to relief above the speculative level.” Id. at 555

(citations omitted).

                            Rule 10(a) Legal Standard

      Federal Rule of Civil Procedure 10(a) generally requires parties to a lawsuit

to identify themselves in their respective pleadings. Doe v. Frank, 951 F.2d 320,

322 (11th Cir. 1992) (citing Southern Methodist Univ. Ass'n of Women Law

Students v. Wynne & Jaffe, 599 F.2d 707, 712 (5th Cir. 1979)). The public has a

First Amendment right to access judicial proceedings, and that right includes the

identity of the parties to litigation. Chambliss v. Liberty Life Assur. Co. of Boston,

No. 13-1685 JRT, 2013 WL 5676486, at *2 (D. Minn. Oct. 18, 2013) (citing

Luckett v. Beaudet, 21 F. Supp.2d 1029 (D. Minn. 1998)). When a plaintiff

commences an action in federal court, he “invites public scrutiny of the dispute and

the proceeding.” Id.

      The decision to allow pseudonyms is within a court’s discretion. W.G.A. v.

Priority Pharmacy, Inc., 184 F.R.D. 616, 617 (E.D. Mo. 1999). Neither the Eighth

Circuit nor the Supreme Court has addressed the issue of when a pseudonym may

be used; however, many federal courts of appeal and numerous district courts have

reached this issue. Roe v. St. Louis University, No. 4:08-CV-1474-JCH, 2009 WL

910738, at *3 (E.D. Mo. Apr. 2, 2009). These courts have held that a totality-of-

the-circumstances balancing test must be used when deciding whether a party can

                                           4
sue under a pseudonym; in other words, the court must ascertain whether the

plaintiff “has a substantial privacy right which outweighs the customary

constitutionally-embedded presumption of openness in judicial proceedings.” Id.

(quoting Frank, 951 F.2d at 323 (internal quotations and citation omitted)).

      The courts have identified several factors common to cases in which a

plaintiff has been permitted to proceed under a fictitious name, including “(1)

where the plaintiff is challenging government activity; (2) where the plaintiff is

required to disclose information of the utmost intimacy; and (3) where the plaintiff

risks criminal prosecution through the information contained in the pleading.” Id.

(quoting Doe H.M. v. St. Louis County, No. 4:07-CV-2116-CEJ, 2008 WL 151629

at *1 (E.D. Mo. Jan.14, 2008) (citing Frank, 951 F.2d at 323)); See also

Chambliss, 2013 WL 5676486, at *2.

                                      Discussion

      Plaintiff claims that this case involves “highly sensitive and personal

subjects” and that forcing Plaintiff to publicly reveal her identity would cause her

additional psychological trauma. Indeed, numerous courts have allowed plaintiffs

alleging civil sexual assault to proceed anonymously for the same reasons Plaintiff

now puts forth. The Seventh Circuit, for example, has held that “[i]n some

situations, a litigant's use of a fictitious name is warranted. Such situations include

protecting the identities of ‘children, rape victims, and other particularly vulnerable

                                            5
parties.’” Doe v. Village of Deerfield, 819 F.3d 372, 377 (7th Cir. 2016) (quoting

Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872 (7th Cir.

1997)) (emphasis added). In this District, a plaintiff was allowed to proceed

anonymously because her status as a rape victim was a “personal matter of the

utmost intimacy.” St. Louis University, 2009 WL 910738 at *5 (quoting W.G.A.,

184 F.R.D. at 617).

      In Doe v. Penzato the court found that the plaintiff’s interest in avoiding

public attention so as not to compromise her trauma recovery weighed in favor of

allowing her to proceed under a pseudonym, as did the public’s interest in

preventing the deterrence of sexual assault reporting by other victims. No. CV10-

5154 MEJ, 2011 WL 1833007, at *3 (N.D. Cal. May 13, 2011). The court in

E.E.O.C. v. Spoa, LLC noted that because electronic docket filings remain

“pervasively available” on the internet, the use of the plaintiff’s real name “may

[cause her to] face psychological harm from having this sensitive experience [her

sexual assault] made permanently available to anyone with internet access.” No.

CIV. CCB-13-1615, 2013 WL 5634337 at *3 (D. Md. Oct. 15, 2013). Id.

      In their briefs, the parties each analogize this case to a high-profile defendant

accused of civil sexual assault. Plaintiff relies on Doe v. Cabrera, 307 F.R.D. 1

(D.D.C. 2014), in which the plaintiff was ultimately allowed to proceed

anonymously against the defendant, a major league baseball player. Defendant

                                           6
relies on Doe v. Shakur, 164 F.R.D. 359 (S.D.N.Y. 1996), in which the plaintiff

was not allowed to proceed anonymously against recording artist Tupac Shakur.

      As Defendant points out, the court in Shakur found that because the plaintiff

chose to bring civil charges against Shakur, she had to “be prepared to stand

behind her charges publicly.” Id. at 361. The court also found that “claims of

public humiliation and embarrassment [ ] are not sufficient grounds for allowing a

plaintiff in a civil suit to proceed anonymously” and that:

      [i]t may be, as plaintiff suggests, that victims of sexual assault will be
      deterred from seeking relief through civil suits if they are not
      permitted to proceed under a pseudonym. That would be an
      unfortunate result. For the reasons discussed above, however, plaintiff
      and others like her must seek vindication of their rights publicly.

Id. at 362.

      It is interesting and important to note that the instant case is distinguishable

from Shakur in two respects. First, Shakur was decided 23 years ago. As made

evident by the more recent cases cited above, courts now place more weight on the

psychological trauma faced by victims of sexual assault, the easy public access of

court records online, and the deterrent effect that “outing” a sexual assault victim

may have on other victims. Second, the plaintiff in Shakur conceded that her

name, residence, and place of employment were already known to the press,

rendering public identification in court filings a moot issue.




                                           7
      In Cabrera, the plaintiff was allowed to proceed anonymously. There, the

court recognized that “[b]ecause of the alleged sexual acts of the defendant and

consequences of his purported actions, this case is one of a ‘sensitive and highly

personal nature’ for plaintiff.” Cabrera, 307 F.R.D. at 5-6 (quoting Doe v. De

Amigos, LLC, No. CV 11-1755 (ABJ), 2012 WL 13047579 (D.D.C. Apr. 30,

2012)). The court held that even though plaintiff should have foreseen public

scrutiny that accompanies a sexual assault case against a notorious defendant, there

is nevertheless a “strong public interest in protecting identity of sexual assault

victims so other victims will not be deterred from reporting such crimes.” Id.

(internal quotations removed). The court in Cabrera also weighed plaintiff’s

severe anxiety and stress in favor of maintaining her anonymity, finding “that the

public disclosure of the plaintiff’s true identity is very likely to result in

psychological trauma” and would risk undermining the plaintiff’s psychological

treatment. Id. at 7.

      Here, Plaintiff’s identity is known to Defendant and his counsel, but remains

unknown publicly. Plaintiff alleges a forceful sexual assault, making this case one

of a highly sensitive and personal nature for Plaintiff. Moreover, Plaintiff alleges

that she has suffered and continues to suffer psychologically from the assault. She

fears that if she is forced to reveal her name, her anxiety and PTSD will worsen.

The Court is also mindful of the strong public interest in protecting the identities of

                                             8
sexual assault victims so as not to deter other victims from reporting crimes against

them. Having considered and weighed the interests herein, the Court concludes

that the interest in preserving Plaintiff’s privacy by use of a pseudonym outweighs

the public interest in ascertaining her true name, and so Plaintiff will be allowed to

proceed under a pseudonym in the instant case. See St. Louis University, 2009 WL

910738, at *5.

      The Court reiterates that Defendant knows Plaintiff’s real name and should

not be impaired by Plaintiff’s use of a pseudonym in conducting discovery or

impeaching Plaintiff’s credibility. Id. at n.5 (citing Doe No. 2 v. Kolko, 242 F.R.D.

193, 198 (E.D.N.Y.2006)). It should be noted, however, that “the restrictions

contained in this order only apply to the discovery period and may be reconsidered

if this case goes to trial.” Id. (quoting Kolko, 242 F.R.D. 198 (citation omitted)).

                                     Conclusion

      For the reasons stated above, Defendant’s Motion to Dismiss Case, [Doc.

No. 7] is denied.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss Case,




                                           9
[Doc. No. 7] is DENIED.

Dated this 12th day of June, 2019.




                               ________________________________
                                  HENRY EDWARD AUTREY
                               UNITED STATES DISTRICT JUDGE




                                     10
